UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F I L E D
DEC 2 1 2011
Abdul Ayar M<>hammed Bey a.k.a. ) ¢?,'5{1“;%?11‘§'§§?$§§?%';3‘.§‘?$§¥3
Ronald B. Britt-Bey, )
)
Plaintiff, )
)
v. ) Civil Action No.  
) .
Federal Communications Commission et al ., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the case will be
dismissed for lack of subject matter jurisdiction See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

The plaintiff purports to sue the Federal Communications Commission and the Federal
Trade Commission for allegedly failing "to investigate and enforce rules, regulations and laws of
[their] federal agencies[.]" Compl. at l. The disjointed complaint is mostly incomprehensible,
but plaintiff is seeking a minimum of $10 million in monetary damages. See id.

A claim for monetary damages against the United States is cognizable under the Federal
Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 el seq. Such a claim is maintainable, however,
only after the plaintiff has exhausted administrative remedies by "first present[ing] the claim to
the appropriate Federal agency. . . ." 28 U.S.C. § 2675. This exhaustion requirement is
jurisdictional See GAF Corp. v. United States, 818 F.Zd 901, 917-20 (D.C. Cir. 1987); Jackson
v. United States, 730 F.Zd 808, 809 (D.C. Cir. 1984); Stokes v. U.S. Poslal Servz`ce, 937 F. Supp.

ll, 14 (D,D.C. 1996). Plaintiff has not indicated that he exhausted his administrative remedies

under the FTCA. 'I`herefore, this action will be dismissed. See Abdurrahman v. Engstrom, 168
Fed.Appx. 445, 445 (D.C. Cir. 2()05) (per curiam) ("[T]he district court properly dismissed case
[based on unexhausted FTCA claim] for lack of subject matter jurisdiction."). A separate Order

accompanies this Memorandum Opinion.

%wrwta;@

United States'District Judge
Date:December & ,2011